Citation Nr: 1506515	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-21 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for intervertebral disc syndrome (IVDS), lumbosacral spine with chronic strain and residual scar.

2.  Entitlement to an initial disability rating in excess of 10 percent for lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1985 to February 1988.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for IVDS, lumbosacral spine with chronic strain and residual scar and assigned a 10 percent disability rating, effective January 6, 2011.  Subsequently, in a June 2012 rating decision, the RO increased the Veteran's disability rating for IVDS and lumbosacral spine with chronic strain to 20 percent, effective January 6, 2011.  Additionally, the RO granted a separate 10 percent disability rating for lumbar radiculopathy, effective January 6, 2011.

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System (VBMS)).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Board videoconference hearing at his local RO on the August 2012 Substantive Appeal.  He was scheduled for a videoconference hearing on April 23, 2014.  The record shows that in February 2014, the Veteran was sent notice of the hearing date.  The Veteran did not appear for this hearing.  Rather, the notice of hearing date letter is annotated by the Veterans Law Judge before whom the Veteran was scheduled to appear that the Veteran had withdrawn his appeal.  VBMS contains a June 2014 RO letter to the Veteran in which the RO indicates that the Veteran's "written request on April 24, 2014 to withdraw" his appeal was received and that pursuant to the Veteran's request his appeal was now considered withdrawn.  Thereafter, the record reflects that the Veteran's representative prepared an Informal Hearing Presentation dated October 2014 in which the representative set forth additional arguments on the appealed issues.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1) (2014).  The paper file and electronic file do not contain the Veteran's written withdrawal of appeal.  The written withdrawal of appeal must be associated with the file.  

If the withdrawal of appeal was in error, then additional development should be conducted.  In the November 2013 supplemental statement of the case, the RO references findings from May 10, 2012 and April 3, 2013 VA treatment records from the West Los Angeles VA Medical Center.  These records are not associated with the file.  The Board finds that VA treatment records dated from August 2010 to the present should be obtained and associated with the file.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's written withdrawal of appeal referenced in the June 2014 RO letter with the file.

2.  If, and only if, the withdrawal of appeal was in error, then obtain VA treatment records from the West Los Angeles VA Medical Center dated since August 2010 including the May 10, 2012 and April 3, 2013 VA treatment records referenced in the November 2013 supplemental statement of the case.

After completing the above action, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




